Title: From Thomas Jefferson to the District of Columbia Commissioners, 7 January 1802
From: Jefferson, Thomas
To: District of Columbia Commissioners


          
            Gentlemen
            Washington Jan. 7. 1802.
          
          I have recieved and duly considered your letter of yesterday on the subject of the frame house erected contrary to rule by mr Rhodes, and approve of your opinion that measures should be taken for it’s removal. I suppose it will be best for you to apply to mr Mason the Attorney for the district. Accept my respect & best wishes.
          
            Th: Jefferson
          
        